IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

LOUIS HOLGER EKLUND,

a/k/a LOUIS HOLGER,
Case No. 3:18-cr-00035-SLG

Defendant.

 

 

COURT’S FINAL CLOSING JURY INSTRUCTIONS

DATED: April 26, 2021

/s/ Sharon L. Gleason
UNITED STATES DISTRICT JUDGE

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 1 of 9
Instruction # 23

When you begin your deliberations, elect one member of the jury as
your foreperson who will preside over the deliberations and speak for you
here in court.

You will then discuss the case with your fellow jurors to reach
agreement if you can do so. Your verdicts, whether guilty or not guilty, must

be unanimous.

Each of you must decide the case for yourself, but you should do so
only after you have considered all the evidence, discussed it fully with the

other jurors, and listened to the views of your fellow jurors.

Do not be afraid to change your opinion if the discussion persuades
you that you should. But do not come to a decision simply because other
jurors think it is right.

It is important that you attempt to reach a unanimous verdict but, of
course, only if each of you can do so after having made your own
conscientious decision. Do not change an honest belief about the weight and

effect of the evidence simply to reach a verdict.
Perform these duties fairly and impartially. Do not allow personal likes

or dislikes, sympathy, prejudice, fear, or public opinion to influence
1

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 2 of 9
Instruction #23, continued

you. You should also not be influenced by any person’s race, color, religion,
national ancestry, or gender.

It is your duty as jurors to consult with one another and to deliberate
with one another with a view towards reaching an agreement if you can do
so. During your deliberations, you should not hesitate to reexamine your

own views and change your opinion if you become persuaded that it is
wrong.

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 3 of 9
Instruction # 24

Because you must base your verdicts only on the evidence received in
the case and on these instructions, | remind you that you must not be
exposed to any other information about the case or to the issues it involves.
Except for discussing the case with your fellow jurors during your

deliberations:

Do not communicate with anyone in any way and do not let anyone
else communicate with you in any way about the merits of the case or
anything to do with it. This restriction includes discussing the case in
person, in writing, by phone or electronic means, via email, text
messaging, or any Internet chat room, blog, website or other forms of
social media. This restriction applies to communicating with your
family members, your employer, the media or press, and the people
involved in the trial. If you are asked or approached in any way about
your jury service or anything about this case, you must respond that
you have been ordered not to discuss the matter and to report the
contact to the court.

Do not read, watch, or listen to any news or media accounts or
commentary about the case or anything to do with it; do not do any
research, such as consulting dictionaries, searching the Internet or
using other reference materials; and do not make any investigation or
in any other way try to learn about the case on your own.

3

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 4of9
Instruction # 24, continued

The law requires these restrictions to ensure the parties have a fair trial
based on the same evidence that each party has had an opportunity to
address. A juror who violates these restrictions jeopardizes the fairness of

these proceedings. If any juror is exposed to any outside information, please
notify the court immediately.

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 5 of9
Instruction # 25

Some of you have taken notes during the trial. Whether or not you
took notes, you should rely on your own memory of what was said. Notes
are only to assist your memory. You should not be overly influenced by your

notes or those of your fellow jurors.

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 6 of 9
Instruction # 26
The punishment provided by law for this crime is for the court to decide.

You may not consider punishment in deciding whether the government has

proved its case against the defendant beyond a reasonable doubt.

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 7 of 9
Instruction # 27

A verdict form has been prepared for you. The first page of the verdict
form contains places for your verdicts on Count 1 and on Count 2. The
verdict form also contains a question on the second page, which you will
reach only if you find the defendant guilty of Count 2.

You will each receive your own copy of the verdict form, but the
goldenrod-colored verdict form is the official verdict form that you will return
to the court.

After you have reached unanimous agreement on a verdict, your
foreperson should complete the goldenrod-colored verdict form according to

your deliberations, sign and date it, and advise the clerk that you are ready
to return to the courtroom.

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 8 of 9
Instruction # 28

If it becomes necessary during your deliberations to communicate with
me, you may send a note through the clerk, signed by any one or more of
you. No member of the jury should ever attempt to communicate with me
except by a signed writing, and | will respond to the jury concerning the case
only in writing or here in open court. If you send out a question, | will consult
with the lawyers and Mr. Holger before answering it, which may take some
time. You may continue your deliberations while waiting for the answer to
any question. Remember that you are not to tell anyone—including me—
how the jury stands, numerically or otherwise, on any question submitted to
you, including the question of the guilt of the defendant, until after you have

reached a unanimous verdict or have been discharged.

Case 3:18-cr-00035-SLG Document 561 Filed 04/26/21 Page 9 of9
